

116 HR 5495 IH: Federal Electronic Equipment Donation Act of 2019
U.S. House of Representatives
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5495IN THE HOUSE OF REPRESENTATIVESDecember 19, 2019Mr. Butterfield (for himself and Mr. Meadows) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo direct Federal agencies to transfer excess Federal electronic equipment, including computers,
			 computer components, printers, and fax machines, to educational
			 recipients, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Electronic Equipment Donation Act of 2019. 2.Requirement to transfer useful Federal electronic equipment to educational recipients (a)Transfer of Equipment to educational Entities (1)In generalThe head of each Federal agency shall identify useful Federal electronic equipment that the head has determined is excess to the needs of the Federal agency and—
 (A)report such equipment to the Administrator of General Services for processing for transfer to an educational recipient in accordance with section 549 of title 40, United States Code;
 (B)transfer such equipment directly to an educational recipient, through an arrangement made by the Administrator of General Services under subsection (b); or
 (C)report such equipment to the Administrator of General Services as excess property if transfer under subparagraph (A) or (B) is not practicable.
 (2)Management of nontransferable equipmentFor equipment reported under paragraph (1)(C), the Administrator of General Services shall manage the equipment in accordance with subchapters II and III of chapter 5 of subtitle I of title 40, United States Code.
 (3)ExceptionEquipment transferred under section 11(i) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3710(i)) is neither transferred pursuant to this Act nor subject to the requirements of this Act.
 (b)Advance Reporting of Equipment to GSAThe head of each Federal agency shall report to the Administrator of General Services the availability of useful Federal electronic equipment as far as possible in advance of the date the equipment is expected to become excess to the needs of the Federal agency, so that the Administrator may attempt to arrange for the direct transfer from the donating agency to educational recipients.
 (c)Use of nonprofit refurbishersIn transferring any equipment pursuant to this Act, at the request of the educational recipient and if appropriate, if the equipment is not classroom-usable, the head of the transferring agency shall convey the equipment initially to a nonprofit refurbisher for upgrade before transfer to the educational recipient.
 (d)Removal of data before transferIn transferring any equipment pursuant to this Act, the head of the transferring agency shall remove data from the equipment prior to transfer to the educational recipient according to accepted sanitization procedures. To the maximum extent practicable, the head of the transferring agency shall remove data using a means that does not remove, disable, destroy, or otherwise render unusable the equipment or components.
 (e)PreferenceIn transferring any equipment pursuant to this Act, the head of the transferring agency shall give the highest preference to educational recipients located in a persistent poverty county, a qualified opportunity zone, an enterprise community, a qualifying small town, or a qualifying county.
 (f)Low CostAny transfer made pursuant to this Act shall be made at the lowest cost to the educational recipient permitted by law.
 (g)TitleTitle of ownership of equipment transferred pursuant to this Act shall transfer to the educational recipient receiving the equipment.
 (h)Notice of Availability of EquipmentThe Administrator of General Services shall provide notice of the anticipated availability of useful Federal electronic equipment to educational recipients by all practicable means, including newspapers, community announcements, and the internet.
 (i)Facilitation by Regional Federal Executive BoardsThe regional Federal Executive Boards (as that term is used in part 960 of title 5, Code of Federal Regulations) shall help facilitate the transfer of useful Federal electronic equipment from the agencies they represent to educational recipients under this Act.
 3.Preference in donation of personal property through State agenciesSection 549(e)(3)(B) of title 40, United States Code, is amended— (1)by striking The state plan and inserting the following:
				
 (i)In generalThe state plan; and (2)by adding at the end the following new clause:
				
 (ii)PreferenceThe state plan of operation shall require the state agency to give the highest preference for electronic equipment to eligible institutions (as described in subsection (c)(3)) that are located in an enterprise community or empowerment zone designated under section 1391 or 1400 of the Internal Revenue Code of 1986, a political subdivision with a population of not more than 24,999 individuals where 20 percent or more of the residents earn less than the poverty threshold (as defined by the Bureau of the Census), or a county where 20 percent or more of the residents earn less than poverty threshold (as defined by the Bureau of the Census)..
 4.Report to CongressNot later than 18 months after the date of the enactment of this Act, the Administrator of General Services shall submit to Congress a report that contains the following:
 (1)An inventory of items that Federal agencies identified as useful Federal electronic equipment that the agency has determined is excess to its needs in the first 365 days after the date of the enactment of this Act.
 (2)The number of such items that were— (A)transferred to educational recipients pursuant to this Act;
 (B)transferred to other Federal agencies and organizations pursuant to section 521 of title 40, United States Code;
 (C)transferred to State agencies pursuant to section 549 of title 40, United States Code; or (D)disposed of through other means.
 (3)Recommendations for further legislation or administrative action that the Administrator considers appropriate to establish an effective system for transferring excess useful Federal electronic equipment to educational recipients.
 5.RulemakingNot later than 6 months after the date of the enactment of this Act, the Administrator of General Services shall prescribe rules and procedures to carry out this Act.
 6.DefinitionsIn this Act: (1)Classroom-usableThe term classroom-usable, with respect to useful Federal electronic equipment, means such equipment that does not require an upgrade of hardware or software in order to be used by an educational recipient without being first transferred under section 2(c) to a nonprofit refurbisher for such an upgrade.
 (2)Community based educational organizationThe term community based educational organization means a nonprofit entity that qualifies as a nonprofit educational institution or organization for purposes of section 501(c)(3) of the Internal Revenue Code of 1986 and—
 (A)is engaged in collaborative projects, the primary focus of which is education, with schools, qualifying small towns, qualifying counties, or libraries; or
 (B)provides use of computers and internet access to members of the community at no charge. (3)Educational recipientThe term educational recipient means a school or a community-based educational organization.
 (4)Enterprise communityThe term enterprise community has the meaning given that term in section 1391 of the Internal Revenue Code of 1986 (26 U.S.C. 1391).
 (5)Federal agencyThe term Federal agency means an Executive department or an Executive agency (as such terms are defined in chapter 1 of title 5, United States Code).
 (6)Nonprofit refurbisherThe term nonprofit refurbisher means an organization that— (A)is exempt from income taxes under section 501(c) of the Internal Revenue Code of 1986; and
 (B)upgrades useful Federal electronic equipment that is not yet classroom-usable at no cost or low cost to the ultimate educational recipient.
 (7)SchoolThe term school includes an early childhood education program (as that term is defined in section 103 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801)), an elementary school, a secondary school, and a local educational agency (as those terms are defined in section 8101 of that Act).
 (8)Qualified opportunity zoneThe term qualified opportunity zone has the meaning given that term under section 1400Z–1 of the Internal Revenue Code of 1986 (26 U.S.C. 1400Z–1).
 (9)Persistent poverty countyThe term persistent poverty county means any county that has had 20 percent or more of its population living in poverty over the past 30 years, as measured by the last three completed decennial censuses, and the most recently available American Community Survey 5 year average.
 (10)Qualifying countyThe term qualifying county means a county where 20 percent or more of the residents earn less than the poverty threshold (as defined by the Bureau of the Census).
 (11)Qualifying small townThe term qualifying small town means a political subdivision with a population of not more than 24,999 individuals where 20 percent or more of the residents earn less than the poverty threshold (as defined by the Bureau of the Census).
 (12)Useful Federal electronic equipmentThe term useful Federal electronic equipment— (A)means—
 (i)computers and related peripheral tools (such as computer printers, modems, routers, and servers), including telecommunications and research equipment;
 (ii)fax machines; and (iii)any other electronic equipment determined by a Federal agency to be potentially useful to an educational recipient; and
 (B)includes computer software if the transfer of a license is permitted. 7.Effect on other laws; rule of construction (a)Effect on other lawsThis Act supersedes Executive Order 12999 (61 Fed. Reg. 17227; relating to educational technology: ensuring opportunity for all children in the next century).
 (b)Rule of constructionThis Act may not be construed to create any right or benefit, substantive or procedural, enforceable at law by a party against the United States or its agencies, officers, or employees.
			